



Exhibit 10.4


LUMINEX CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT




THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this "Agreement") is made and entered
into as of __________ (the "Grant Date"), by and between Luminex Corporation, a
Delaware corporation (together with its Subsidiaries and Affiliates where
applicable, the "Company"), and the person whose name is set forth on the
attached Notice of Grant of Stock Options (the "Optionee"). Capitalized terms
not otherwise defined herein shall have the meaning ascribed to such terms in
the Luminex Corporation 2018 Equity Incentive Plan (the "Plan").


WHEREAS, the Company has adopted the Plan, which permits the issuance of stock
options for the purchase of shares of the common stock, par value $0.001 per
share, of Luminex Corporation (the "Shares"); and


WHEREAS, the Company desires to afford the Optionee an opportunity to purchase
Shares as hereinafter provided in accordance with the provisions of the Plan;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:


1.    Grant of Option.


(a) The Company grants to Optionee as of the date of this Agreement the right
and option (the "Option") to purchase any or all of the _____ Shares (the
"Option Stock") set forth on the Notice of Grant of Stock Options, at an
exercise price also set forth on the attached Notice of Grant of Stock Options,
on the terms and conditions set forth in this Agreement and subject to all
provisions of the Plan. The Optionee, holder or beneficiary of the Option shall
not have any of the rights of a shareholder with respect to the Option Stock
until such person has become a holder of such Shares by the due exercise of the
Option and payment of the Option Payment (as defined in Section 3 below) in
accordance with this Agreement.


(b) The Option shall be a non-qualified stock option. In order to provide the
Company with the opportunity to claim the benefit of any income tax deduction
which may be available to it upon the exercise of the Option, and in order to
comply with all applicable federal or state tax laws or regulations, the Company
may take such action as it deems appropriate to insure that, if necessary, all
applicable federal, state or other taxes are withheld or collected from the
Optionee.


2.    Exercise of Option. Except as otherwise provided herein, this Option shall
become vested and exercisable in accordance with the Notice of Grant of Stock
Options attached hereto if and only if Optionee has been continuously employed
by the Company or any of its Subsidiaries from the date of this Agreement
through and including the date of exercise. Notwithstanding the above, each
outstanding Option shall vest and become exercisable in full upon the event of
Optionee's death or Disability.


3.    Manner of Exercise. The Option may be exercised in whole or in part at any
time within the period permitted hereunder for the exercise of the Option, with
respect to whole Shares only, by serving written notice of intent to exercise
the Option delivered to the Company at its principal office (or to the Company's
designated agent), stating the number of Shares to be purchased, the person or
persons in whose name the Shares are to be registered and each such person's
address and social security number. Such notice shall not be effective unless
accompanied by payment in full of the Option Price for the number of Shares with
respect to which the Option is then being exercised (the "Option Payment") and,
unless the tax withholding requirements are satisfied by directing the Company
to withhold Shares as described below, cash equal to the required withholding
taxes as set forth by Internal Revenue Service and applicable State tax
guidelines for the employer's statutory withholding (at such rate determined by
the Committee in conformity with applicable law and not to exceed the statutory
maximum rate). The Option Payment shall be made either: (a) in cash or cash
equivalents; (b) in whole unencumbered Shares previously acquired by the
Optionee, valued at the Shares' Fair Market Value on the date of exercise; (c)
by a combination of (a) and (b); (d) subject to applicable securities laws and
if allowed by the Committee, by simultaneously selling Shares of Option Stock
thereby acquired pursuant to a brokerage or similar agreement approved in
advance by proper officers of the Company, using the proceeds of such sale as
payment of the Option Payment; or (e) if allowed by the Committee, by directing
the Company to withhold that number of whole Shares otherwise deliverable to the
Optionee pursuant to the Option having an aggregate Fair Market Value at the
time of exercise equal to the Option Payment. To satisfy any applicable
withholding taxes, in the discretion of the Committee, in lieu of cash the
Optionee may direct the Company to withhold that number of whole shares
otherwise deliverable to the Optionee pursuant to the Option.





--------------------------------------------------------------------------------







4.    Termination of Option. The Option will expire seven (7) years from the
date of grant of the Option (the "Term") with respect to any then unexercised
portion thereof, unless terminated earlier as set forth below:


(a) Termination by Death. If the Optionee's employment by the Company terminates
by reason of death, or if the Optionee dies within three (3) months after
termination of such employment for any reason other than Cause, this Option may
thereafter be exercised by the legal representative of the estate or by the
legatee of the Optionee under the will of the Optionee, until the expiration of
the original Term of the Option.


(b) Termination by Reason of Disability. If the Optionee's employment by the
Company terminates by reason of Disability, this Option may thereafter be
exercised by the Optionee or personal representative or guardian of the
Optionee, as applicable, until the expiration of the original Term of the
Option.


(c) Termination by Normal Retirement or Early Retirement. If Optionee's
employment by the Company terminates by reason of Normal Retirement or Early
Retirement, this Option may thereafter be exercised by the Optionee, until the
expiration of the original Term of the Option. "Early Retirement" means
retirement with the express consent of the Company at or before the time of such
retirement, from active employment with the Company prior to age sixty-five
(65), in accordance with any applicable early retirement policy of the Company
then in effect. "Normal Retirement" means retirement from active employment with
the Company on or after age sixty-five (65).


(d) Termination for Cause. If the Optionee's employment by the Company is
terminated for Cause, this Option shall terminate immediately and become void
and of no effect.


(e) Other Termination. If the Optionee's employment by the Company is terminated
for any reason other than for Cause, death, Disability or Normal Retirement or
Early Retirement, this Option may be exercised, to the extent the Option was
exercisable at the time of such termination, by the Optionee for a period of
ninety (90) days from the date of such termination of employment or the
expiration of the Term of the Option, whichever period is the shorter.


5.    No Right to Continued Employment. The grant of the Option shall not be
construed as giving Optionee the right to be retained in the employ of the
Company or its Subsidiaries, and the Company or its Subsidiaries may at any time
dismiss Optionee from employment, free from any liability or any claim under the
Plan.


6.    Adjustment to Option Stock. The Committee may make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, this Option in recognition of unusual or nonrecurring events (and
shall make adjustments for the events described in Section 4.2 of the Plan)
affecting the Company or the financial statements of the Company or of changes
in applicable laws, regulations or accounting principles in accordance with the
Plan, whenever the Committee determines that such event(s) affect the Shares.
Any such adjustments shall be effected in a manner that precludes the material
enlargement of rights and benefits under this Award.


7.    Amendments to Option. Subject to the restrictions contained in the Plan,
the Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the Option, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of the Optionee or any holder or beneficiary of the Option shall not to
that extent be effective without the consent of the Optionee, holder or
beneficiary affected.


8.    Limited Transferability. During the Optionee's lifetime this Option can be
exercised only by the Optionee, except as otherwise provided in Section 4(a)
above or in this Section 8. This Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by Optionee other than by
will or the laws of descent and distribution. Any attempt to otherwise transfer
this Option shall be void. No transfer of this Option by the Optionee by will or
by laws of descent and distribution shall be effective to bind the Company
unless the Company shall have been furnished with written notice thereof and an
authenticated copy of the will and/or such other evidence as the Committee may
deem necessary or appropriate to establish the validity of the transfer.


9.    Reservation of Shares. At all times during the term of this Option, the
Company shall use its best efforts to reserve and keep available such number of
Shares as shall be sufficient to satisfy the requirements of this Agreement.


10.    Plan Governs. The Optionee hereby acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof. The terms
of this Agreement are governed by the terms of the Plan, and in the case of any





--------------------------------------------------------------------------------





inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern. Capitalized terms not otherwise defined herein
shall have the meanings ascribed to in the Plan.


11.    Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.


12.    Notices. All notices required to be given under this Option shall be
deemed to be received if delivered or mailed as provided for herein to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.


To the Company:        Luminex Corporation
12212 Technology Blvd.
Austin, TX 78727
Attn: Corporate Secretary and Chief Financial Officer


To the Optionee:        The address then maintained with respect to the Optionee
in the Company's records.


13.    Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.


14.    Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on the Optionee and the Company for all purposes. The Optionee may
contest a decision or action by the Committee with respect to such Optionee only
on the grounds that such decision or action was arbitrary or capricious or was
unlawful, and any review of such decision or action shall be limited to
determining whether the Committee’s decision or action was arbitrary or
capricious or unlawful.


15.    Successors in Interest. This Agreement shall inure to the benefit of and
be binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Optionee's legal representative and assignees. All obligations
imposed upon the Optionee and all rights granted to the Company under this
Agreement shall be binding upon the Optionee's heirs, executors, administrators,
successors and assignees.


IN WITNESS WHEREOF, the parties have caused this Non-Qualified Stock Option
Agreement to be duly executed effective as of the day and year first above
written.




LUMINEX CORPORATION


By: /s/ Harriss T. Currie


Harriss T. Currie
Senior Vice President, Finance
Chief Financial Officer
            




OPTIONEE:


__________________________________________
Please Print


OPTIONEE:


__________________________________________
Signature



